internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-100635-00 date date legend x state state act cy n1 n2 n3 n4 a b c p1 p2 d1 d2 d3 d4 plr-100635-00 this responds to a letter dated date submitted on behalf of x requesting a ruling that as of d1 the c family members and related c family trusts were no longer x shareholders within the meaning of sec_1362 and therefore their consent to x’s s_corporation_election effective d2 is not required facts x is a state corporation engaged in the business of among other things manufacturing ceiling grids and coil-coating steel x is the parent of a consolidated_group of companies involved in similar activities x has n1 shares of common_stock issued and outstanding all held by three brothers a the a family b the b family and c the c family and their respective families the a family owns n2 shares or p1 of total shares the b family owns n2 shares or p1 of total shares the c family owns n3 shares or p2 of total shares on d3 the c family filed and amended complaint for corporate dissolution the complaint in the circuit_court the court of cy state against x the a family and the b family the complaint was filed pursuant to the state act the complaint asked the court to order the dissolution of x or to mandate a buy-out of the c family’s x stock on d1 x filed an election to purchase shares with the court pursuant to the state act once x elected to buy out the c family’s shares the state act prohibits the c family from selling or otherwise disposing of their x shares similarly x’s election is irrevocable pursuant to a letter agreement between attorneys for x and the c family x placed n4 dollars in a segregated investment account to enable x to purchase the c family’s shares without borrowing funds the state act contemplates that an election to purchase shares will include the issuer’s proposed purchase_price if the parties are unable to reach an agreement on the purchase_price for the shares the state act provides that the court shall stay the proceeding and determine the fair_market_value of the petitioner’s shares because x the a family b family and c family could not reach an agreement on the purchase_price of the c family shares the court has appointed an appraiser to develop a valuation of the c family’s shares the valuation process for the c family shares will extend beyond d4 the last day to make an s_corporation_election effective for d2 in 71_tc_346 acq 1979_2_cb_2 the court concluded that in deciding who is the shareholder of subchapter_s stock beneficial_ownership of the stock in the controlling test plr-100635-00 the tax_court in ragghianti held that an individual who was required to sell his shares of stock in an s_corporation pending an appraisal was merely holding record title to his shares in escrow for the purchaser and was not a shareholder under the s_corporation provisions of the code x is currently a c_corporation x has recently decided that it is in the best interest of x and its remaining shareholders to make an s_corporation_election pursuant to sec_1362 effective as of d2 law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that and s_corporation_election shall be valid only if all persons who are shareholders in such corporation on the day on which the election is made consent to such election sec_1362 provides that and s_corporation_election may be made for any taxable_year at any time during the preceding_taxable_year or at any time during the taxable_year and on or before the fifteenth day of the third month of the taxable_year sec_1362 provides that if an election is made within two months and fifteen days of the tax_year for which the election is to be effective then any person who was a shareholder during that tax_year must consent to the election otherwise the election will be treated as made for the following taxable_year conclusion based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that for purposes of subchapter_s the c family members and related c family trusts are no longer x shareholders within the meaning of sec_1362 and therefore their consent to x’s s_corporation_election effective d2 is not required except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-100635-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
